Citation Nr: 0814158	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinus bradycardia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable rating for 
sinusitis.

4.  Entitlement to an initial disability rating greater than 
10 percent for recurrent headaches.

5.  Entitlement to an initial disability rating greater than 
10 percent for chronic strain of the lumbosacral spine.

6.  Entitlement to an initial disability rating greater than 
10 percent for status post right knee menisectomy.

7.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease of the right knee.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

Appellant had active service from July 1986 to April 2001 
with 5 years and 6 months of prior active service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  It has not been shown, by credible competent evidence, 
that appellant has an underlying chronic disability 
manifested by sinus bradycardia related to service.  

2.  It has not been shown, by credible competent evidence, 
that appellant has hypertension related to service.  
Hypertension was not confirmed to be present within 1 year 
following separation from service.

3.  The veteran's sinusitis is manifested by subjective 
complaints of intermittent sinus infections, and the need for 
medication; with no objective evidence of symptoms of 
sinusitis with one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment.

4.  The veteran's recurrent headaches do not approximate 
prostrating attacks occurring on the average of once a month 
over the last several months.  

5.  Chronic strain of the lumbosacral spine is manifested by 
complaints of pain and with 65-90 degrees of flexion and no 
neurological symptomatology, without evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as reversed lordosis, or 
abnormal kyphosis.

6.  The right knee disability is manifested by subjective 
complaints of pain, locking, swelling, and instability with 
full flexion and full extension, and without objective 
evidence of tenderness, swelling, locking, ligament 
instability or evidence of recurrent subluxation of the right 
knee.  


CONCLUSIONS OF LAW

1.  Appellant does not have an underlying chronic heart 
disorder manifested by sinus bradycardia, that was incurred 
in or aggravated by service and organic heart disease may not 
be presumed to have been incurred in service.  38 U.S.C.A.  
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Appellant does not have hypertension that was incurred in 
or aggravated by service, nor may hypertension be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The criteria for a compensable rating for sinusitis are 
not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97 Part 4, Diagnostic Code 6513 (2007).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for recurrent headaches, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.7, 4.40, Diagnostic Code 8100 (2007).

5.  The schedular criteria for an initial evaluation in 
excess of 10 percent for chronic strain of the lumbosacral 
spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5295 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 effective September 26, 2003.

6.  The schedular criteria for an initial evaluation in 
excess of 10 percent for status post right knee menisectomy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

7.  The schedular criteria for an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 5260, 
and 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted.  Notice as to what evidence needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of September 2001, February 2006, March 2006, and 
April 2006 provided pertinent notice and development 
information.  There is no indication that there is additional 
evidence or development that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, VA outpatient records, as well as, reports of QTC 
examinations that were conducted in November 2001 and June 
2005.  

Entitlement to service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection will be presumed for certain chronic 
diseases (e.g. hypertension, cardiovascular disease) which 
are manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension is defined as persistently high arterial blood 
pressure.  Various criteria have been suggested, ranging from 
140 millimeter of mercury (mm. Hg) systolic and 90-mm. Hg 
diastolic to as high as 200-mm. Hg systolic and 110-mm. Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).

In this regard, the problem with the veteran's claims for 
service connection is the first element of Hickson, in that; 
there is no current medical evidence of the claimed 
disabilities on a chronic or continuing basis.  He claims to 
have chronic disabilities claimed as a disability manifested 
by sinus bradycardia and hypertension.  Significantly, 
however, the current record does not support a conclusion 
that the veteran currently has the hypertension or an 
underlying disability manifested by sinus bradycardia.  There 
was evidence of the disorders in service, although not 
clinically confirmed.  Without proof of current disability, 
service connection cannot be granted.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

As to entitlement to service connection for a disability 
manifested by sinus bradycardia, service medical records 
starting in October 1998 show the veteran being observed to 
have sinus bradycardia.  Inservice diagnoses include sinus 
bradycardia compatible with athletic heart syndrome and sinus 
bradycardia, probable LVH, early repolarization.  

However, the service medical records, including numerous 
examinations, do not ever show the veteran being diagnosed 
with an underlying heart disorder.  In fact, post service 
records show that a QTC examination was conducted in November 
2001 and there was no underlying disability found.  The heart 
was considered normal.  There is apparently no showing of 
sinus bradycardia at any time after service.

The same is true for hypertension.  During service, in 1999 
and 2000, the veteran underwent 5 day blood pressure trials.  
There were no reported diagnoses of hypertension.  At one 
point elevated blood pressure ratings were noted, but 
described as returning to normal with the utilization of a 
larger (apparently more appropriate) cuff  The QTC examiner 
in 2001 indicated that the veteran had no pathology to render 
a diagnosis at that time.  The veteran was not taking any 
medication and the blood pressure readings were normal at 
that time.  These finding are not contradicted by any other 
medical evidence of record.  The June 2005 QTC examination 
report shows blood pressure readings within normal limits.

As there is no evidence of current disabilities, the Board 
will not address the remaining elements outlined in Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
sinus bradycardia and hypertension.

General criteria for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Entitlement to a higher evaluation for sinusitis

Based on inservice treatment for sinusitis and post service 
X-ray evidence of maxillary sinusitis the RO, in a May 2002 
rating action granted service connection for maxillary 
sinusitis.  A noncompensable disability evaluation was 
assigned.  

Under Diagnostic Code 6513, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis manifested 
by headaches, pain, and purulent discharge or crusting.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

In considering the criteria, the evidence does not show that 
he would meet the requirement of one or two incapacitating 
episodes per year of sinusitis.  The evidence shows that the 
sinus condition has ever been described as incapacitating.  
There is no evidence in the medical records of the veteran 
undergoing antibiotic treatment.  

Further, it has not been shown that he has one or two 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge, or 
crusting.  A review of the record does not show that these 
symptoms have been attributed to his sinusitis.  An X-ray in 
November 2001 noted maxillary sinusitis.  Significantly, 
since then, there have been no significant abnormalities 
noted in the sinuses.  Besides erythema in the right nostril, 
the sinus examination conducted in June 2005 was normal 
including X-ray study.  The medical evidence shows that 
during this period of time, the veteran's sinusitis has been, 
for the most part, asymptomatic.  Therefore, based on review 
of the record, the Board finds that the evidence approximates 
a noncompensable disability evaluation.

Entitlement to a higher evaluation for recurrent headaches

Based on inservice treatment for headaches, the May 2002 
rating action granted service connection for recurrent 
headaches.  A 10 percent disability was assigned.  

The appellant's service-connected headache disability is 
evaluated by analogy to migraine headaches under Diagnostic 
Code 8100.  Migraine headaches, with characteristic 
prostrating attacks occurring on the average of once a month 
over the last several months, a 30 percent rating is to be 
assigned.  A 10 percent evaluation is appropriate with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  With less frequent 
attacks, a noncompensable rating is to be assigned.  38 
C.F.R. Part 4, § 4.124, Diagnostic Code 8100.

Under this code, migraines are rated based on the frequency 
and severity of such attacks as well as any resulting 
economic impairment.  The veteran reported at the November 
2001 QTC examinations that his headaches occurred 3-4 times a 
month, which lasted 30 to 45 minutes.  He could not identify 
anything that triggered his headaches.  His headaches were 
relieved by rest.  He was not taking any medication.  In June 
2005, he reported that his headaches were associated with his 
sinus infections.  He averaged headaches every 4 days that 
lasted 20-30 minutes.  He was unable to remember the 
medication that he was taking for the relief of his 
headaches.  

The reports regarding the frequency and severity of headaches 
are primarily, if not exclusively, subjective in nature.  
While a September 2003 clinical note from the Naval Medical 
Clinic shows that the veteran was given Motrin for his 
headaches, there is no indication in the clinical records 
that the veteran stayed in bed or was otherwise incapacitated 
for prolonged or frequent periods due to his 
service-connected headaches.  There are no clinical records 
demonstrating such a degree of impairment.  Characteristic 
prostrating attacks have not been diagnosed.  

The Board notes that a veteran is not required to seek 
treatment.  However, the nature and type of treatment may be 
for consideration in an appropriate case.  The veteran's 
statements and medical reports form a preponderance of 
evidence which demonstrates that his headaches most closely 
approximate the criteria for the current 10 percent rating 
and do not approximate the characteristic prostrating attacks 
occurring on the average of once a month that are required 
for the next higher rating.  38 C.F.R. § 4.7.  A higher 
evaluation for recurring headaches in not warranted. 



Entitlement to a higher evaluation for chronic strain of the 
lumbosacral spine

Based on in-service medical care and VA examination, service 
connection was granted for chronic strain of the lumbosacral 
spine in the May 2002 rating action.  A 10 percent evaluation 
was assigned.  

The veteran filed his claim in May 2001.  The regulations for 
evaluation of certain disabilities of the spine, including 
intervertebral disc syndrome, were revised, effective on 
September 23, 2002.  Additional revisions were made to the 
evaluation criteria for disabilities of the spine, as well as 
re-numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5295 is now 
Diagnostic Code 5237).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was designated for lumbosacral strain.  
Under this diagnostic code a noncompensable rating was 
warranted for lumbosacral strain where there are only slight 
subjective symptoms.  A 10 percent evaluation required 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.    

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

The Board points out that nowhere is it indicated that the 
veteran had unilateral loss of lateral spine motion that 
would be required by Diagnostic Code 5295 for a higher 
evaluation.  The June 2005 QTC examination showed evidence of 
paravertebral muscle spasm but the reports failed to show any 
evidence of loss of lateral spine motion in any anatomical 
position.

Furthermore, the reported findings approximate no more than 
slight limitation of motion.  The medical records show that 
the veteran's lumbar spine motion was decreased to 90 degrees 
of flexion in November 2001.  In June 2005, the range of 
motion study showed that he had 65 degrees of flexion and 0-
30 degrees of extension, bilateral lateral flexion, and 
bilateral rotation.  This evidence does not support the 
assignment of a higher disability evaluation under limitation 
of motion criteria.  

Still further, the pain on use of his back which the veteran 
described to examiners was, the Board finds, adequately and 
appropriately compensated at the 10 percent level and did not 
warrant an evaluation in excess of 10 percent under 38 C.F.R. 
§§ 4.40, 4.45, or DeLuca, supra.  The examiner at the June 
2005 examination noted that the veteran continued to 
experience severe low back pain.  Significantly, there were 
no postural abnormalities, fixed deformity, weakness, 
tenderness or lack of endurance or incoordination.  X-rays 
were negative.  Motor and sensory functions were normal.  The 
examiner specifically noted that there was no evidence of 
intervertebral syndrome.  The complaints and findings 
recorded during this period are consistent with not more than 
slight limitation of motion.  Therefore, the Board does not 
find that a higher evaluation is warranted under the old 
regulations.  

In regard to the new regulations, the Board does not find 
that the veteran's lumbosacral strain exceeds the 10 percent 
when rated under the new Diagnostic Code 5237.  The veteran's 
forward flexion during this time period varied from 65 to 90 
degrees.  Therefore, a higher rating is not warranted based 
on range of motion.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as noted 
there has been no evidence of muscle spasm.  QTC examinations 
reports indicate that his posture is erect and his gait is 
normal.  Furthermore, there has never been any evidence of 
reversed lordosis, or abnormal kyphosis.  Moreover, the new 
General Rating Formula for Diseases and Injuries of the Spine 
now contemplates symptoms such as pain.  So entitlement to an 
evaluation in excess of 10 percent for his lumbosacral spine 
disability under Diagnostic Code 5237 is not warranted.  

The Board has considered the possibility of a rating in 
excess of 10 percent under other potentially applicable 
diagnostic codes including those that take in consideration 
ankylosis and intervertebral disc syndrome.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
evidence of these manifestations.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  

Entitlement to a higher evaluation for status post right knee 
meniscectomy

The service medical records relate that lateral and medial 
partial meniscectomy was performed in March 1990.  Based on 
inservice right knee partial meniscectomy, service connection 
was granted in the May 2002 rating action.  A 10 percent 
disability was assigned.  

The disability is rated under Diagnostic Codes 5257.  Knee 
impairment with recurrent subluxation and lateral instability 
is rated 20 percent when moderate and 30 percent when severe.  
The 10 percent rating is for slight knee subluxation and 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Reconciling the various reports, the veteran's primary 
complaints are pain, instability, swelling, stiffness, and 
locking, such that his physical activity is reduced because 
of his knee.  As noted, however, objective findings reveal no 
more than slight knee impairment.

As noted, under Diagnostic Code 5257, moderate recurrent 
subluxation or lateral instability is indicative of a 20 
percent disability evaluation.  However, the veteran does not 
have moderate instability of his right knee.  In fact there 
is no evidence of instability or subluxation.  The November 
2001 and June 2005 QTC examination reports show that the 
drawer and McMurray tests were normal.  The examiners 
indicated that there was no evidence of instability.  
Therefore, a 20 percent rating is not warranted under 
Diagnostic Code 5257.

Under Diagnostic Code 5259, which refers to removal of semi 
lunar cartilage of the knee.  The regulation provides a 10 
percent rating for symptomatic removal of the semi lunar 
cartilage.  The examination reports include findings, which 
may be manifestations of symptomatic removal of the semi 
lunar cartilage.  However, as the veteran is currently rated 
10 percent this Diagnostic Code does not provide for a higher 
rating.

As the veteran underwent surgery during service the Board has 
also considered whether the surgical scars warrant separate 
compensable evaluations.  The rating schedule provides a 
compensable rating for superficial scars when there is 
evidence of tenderness and pain on objective demonstration 
(10 percent) or limitation of function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  The 
record as a whole does not show that the post surgical scars 
are productive of any significant functional impairment, nor 
otherwise disabling.  As the scars have not been shown to 
result in functional limitation of the right knee, a separate 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  Consequently, the preponderance of evidence is 
against the claim for a higher rating.  38 U.S.C.A. § 5107.  

Entitlement to a higher evaluation for degenerative joint 
disease of the right knee 

The November 2001 QTC X-ray study revealed degenerative 
osteoarthritis of the right knee.  As arthritis and 
instability of the knee may be rated separately the RO in the 
May 2002 rating action assigned a separate 10 percent rating 
for degenerative joint disease of the right knee.  See 
Esteban, Id.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

The Board does not find that his manifestations warrant a 
higher evaluation.  Although X-rays confirmed the presence of 
arthritis, there was no impairment in range of motion with 
flexion to 140 in the right knee.  Extension was normal in 
the right knee.  Additionally, there was no reported evidence 
of warmth, redness, effusion, or locking.  There was no 
reported impairment in the veteran's gait.  
  
The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  The QTC examiner in 2001 
indicated that there was no limitation of function on 
standing or walking.  There was no heat, redness, swelling 
effusion, drainage, abnormal movement, or weakness.  
Examination of the feet revealed no abnormal signs of weight 
bearing.  The QTC examiner in 2005 added that there was no 
locking pain, effusion or crepitus.  The joint was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Taking into consideration the veteran's 
statements regarding pain and the QTC examiners remarks 
concerning functional loss, the Board concludes that the 
current 10 percent rating under Diagnostic Code 5010, plus 
the separate rating under Diagnostic Code 5257, encompasses 
the degree of functional loss due to pain exhibited by the 
veteran.



ORDER

Service connection for sinus bradycardia is denied.

Service connection for hypertension is denied.

An initial evaluation in excess of 0 percent for sinusitis is 
denied.

An initial evaluation in excess of 10 percent for recurrent 
headaches is denied.

An initial evaluation in excess of 10 percent for the 
residuals of lumbosacral strain is denied.

An initial evaluation in excess of 10 percent for status post 
right knee menisectomy is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


